EXHIBIT 10.1

 



FOURTH AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT AND FORBEARANCE AGREEMENT

 

THIS FOURTH AMENDMENT TO TERM LOAN AND SECURITY AGREEMENT AND FORBEARANCE
AGREEMENT (this “Amendment”) is dated as of December 31, 2014, among INTEGRATED
DRILLING EQUIPMENT HOLDINGS CORP. (formerly known as Empeiria Acquisition Corp.,
“IDE Holdings Corp.”), INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited
liability company (“IDE”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS,
LLC, a Delaware limited liability company (“Holdings LLC”; IDE Holdings Corp.,
IDE and Holdings LLC are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”), the lenders which are a party hereto (collectively, the “Lenders”
and individually a “Lender”) and ELM PARK CAPITAL MANAGEMENT, LLC, a Delaware
limited liability company (“Elm Park Capital Management”), as agent for Lenders
(Elm Park Capital Management, in such capacity, the “Agent”). Capitalized terms
used but not defined in this Amendment shall have the meanings given them in the
Term Loan and Security Agreement (defined below).

 

 

RECITALS

 

A. Borrowers, Agent and the Lenders are parties to that certain Term Loan and
Security Agreement, dated as of December 14, 2012 (as amended by the First
Amendment to Term Loan and Security Agreement dated April 9, 2013, the Second
Amendment to Term Loan and Security Agreement dated October 17, 2013, and the
Third Amendment to Term Loan and Security Agreement dated March 31, 2014 and as
further amended, restated, joined, extended, supplemented or otherwise modified
from time to time, the “Term Loan and Security Agreement”).

 

B. Certain Events of Default under Section 10.5 of the Term Loan and Security
Agreement have occurred and are continuing as a result of (i) Borrowers’ failure
to comply with the minimum EBITDA covenant set forth in Section 6.5(c) for the
fiscal quarters ending June 30, 2014 and September 30, 2014, (ii) Borrowers’
failure to comply with the minimum Fixed Charge Coverage Ratio set forth in
Section 6.5(b) for the fiscal quarters ending June 30, 2014 and September 30,
2014, (iii) the incurrence of debt under the Stephen Cope Notes (as defined
below) and the making of any payments in respect of the Stephen Cope Notes (as
defined below), all of which actions are prohibited under Section 7.8
(Indebtedness) of the Term Loan and Security Agreement, and (iv) the failure to
make any payments when due in respect of the Stephen Cope Notes, which would
constitute a failure to pay Material Indebtedness pursuant to Section 10.12(c)
of the Term Loan and Security Agreement (collectively, the “Existing Defaults”).

 

C. The Obligations under the Term Loan and Security Agreement are scheduled to
mature on June 30, 2015, and Borrowers have requested that Agent and Lenders
extend the stated term of the Term Loan and Security Agreement until September
30, 2015.

 

D. Borrowers, Agent, and Lenders are willing to agree to, subject to the terms
and conditions of this Amendment, (i) amend the Term Loan and Security Agreement
and (ii) forbear from the exercise of certain remedies under the Term Loan and
Security Agreement with respect to the Existing Defaults and Possible Financial
Defaults.

 



1

 

 

 

AGREEMENTS

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

Article I 

 

DEFINITIONS

 

1.01 The recitals set forth above are incorporated herein by reference.

 

1.02 Capitalized terms used in this Amendment are defined in the Term Loan and
Security Agreement, unless otherwise stated herein.

 

1.03 All provisions of the Term Loan and Security Agreement that are not amended
under this Amendment shall remain in full force and effect.

 

ARTICLE II

 

Amendments to Term Loan and Security Agreement

 

2.01 Section 6.5(e) (Financial Covenants; Capital Expenditures) of the Term Loan
and Security Agreement is deleted in its entirety and replaced with the
following:

 

“Section 6.5(e) Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount for all Borrowers in excess of (i) $2,000,000 for the twelve
months ended on December 31, 2014, (ii) $300,000 for the three months ended
March 31, 2015, and (iii) $500,000 for the nine months ended September 30,
2015.”

 

2.02 Section 7 (Negative Covenants) of the Term Loan and Security Agreement is
hereby amended by adding the following new Section 7.25 after Section 7.24
appearing therein:

 

“7.25 With respect to the Borrowers’ rig yard division business, for the period
of 90 consecutive days ending March 31, 2015, and for each period of 90
consecutive days ending on the last day of any month ending thereafter, incur
operating losses in an aggregate amount exceeding $400,000 in any such 90
consecutive day period.”

 

2.03 The first sentence of Section 13.1 (Term) of the Term Loan and Security
Agreement is hereby amended by deleting the date “June 30, 2015” where it
appears and replacing it with “September 30, 2015”.

 



2

 

 

 

ARTICLE III

 

FORBEARANCE AGREEMENT

 

3.01As used herein, the terms below will have the following meanings:

 

“Adverse Action” means the making of any demand or the commencement of any
proceeding by any Person (other than the Agent or the Lenders or any of their
Affiliates) against any Borrower to assert or enforce any default, claim, cause
of action, Lien right or any civil, criminal or other governmental enforcement
action, or any such Person shall assert any setoff rights it may have against
any Borrower; provided however if Borrowers provide sufficient information
acceptable to Agent and Lenders that any such foregoing occurrence is
non-material, made in bad faith or without a sufficient basis, then such
occurrence shall not constitute an Adverse Action.

 

“Enforcement Action” means (a) the publication or posting to the public
generally of a notice that the Agent intends to conduct a judicial or
non-judicial foreclosure with respect to any of the Collateral (such notice
being a “Foreclosure Notice”), (b) the commencement or conduct of any judicial
or non-judicial foreclosure public or private sale with respect to any of the
Collateral, or (c) the exercise of remedial action against any Borrower solely
with respect to the Existing Defaults or Possible Financial Defaults.
Notwithstanding the foregoing, the following actions or events shall not be, or
shall not be deemed to be, Enforcement Actions:

 

(a)                Agent or any Lender may contest, protest or object to any
foreclosure proceeding or action or any other exercise of any rights and
remedies relating to the Collateral brought by any Person other than the Agent
and the Lenders;

 

(b)               Agent or any Lender may file a proof of claim under any
judicial or non-judicial proceedings with regard to the Borrowers or the
Collateral seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to the Term Loan
and Security Agreement or any Other Document or otherwise take any action to
preserve the enforcement of, or any remedy under, the Term Loan and Security
Agreement or any Other Document, including without limitation the taking of any
action authorized with respect to the Collateral under applicable bankruptcy
laws to prevent use of cash collateral, to obtain relief from stay or to
exercise any other rights afforded Agent and Lenders or lenders under any
applicable bankruptcy laws;

 

(c)                Agent or any Lender may seek and obtain relief against any
creditor that threatens to take, or has the right to take, any action with
regard to the Collateral, by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by Borrowers that
the Agent’s and the Lenders’ damages from such actions may at that time be
difficult to ascertain and may be irreparable, and Borrowers irrevocably waive
any defense that the Agent and the Lenders cannot demonstrate damage and/or
might be made whole by the awarding of damages;

 



3

 

 

 

(d)               Agent may at any time inspect, and may or may cause Borrowers
to preserve and protect the Collateral if the Agent believes that Borrowers are
failing to preserve and protect the Collateral as required under the Term Loan
and Security Agreement and the Other Documents;

 

(e)                Agent or any Lender may declare, and deliver to Borrowers one
or more notices relating to the declaration of, any Existing Default or Event of
Default arising under the Term Loan and Security Agreement during the
Forbearance Period; provided that, with respect to any Existing Default or Event
of Default arising during the Forbearance Period that is (i) the subject of a
notice of default delivered to Borrowers during the Forbearance Period and (ii)
subject to an applicable cure period under the Term Loan and Security Agreement,
Borrowers acknowledge that the existence of the Forbearance Period will not toll
or otherwise extend any cure period applicable to such Event of Default; and

 

(f)                Agent may prepare and deliver to Borrowers, any other obligor
or any other Person any notice, demand or other instruction (excluding a
Foreclosure Notice or a demand for default interest under the Term Loan and
Security Agreement or the taking of any action that would constitute Enforcement
Action) contemplated by the Term Loan and Security Agreement or any Other
Documents or applicable law.

 

“Forbearance Benchmarks” means the required minimum EBITDA and required minimum
Fixed Charge Coverage Ratio covenants described in Section 3.02(a) and (b)
below.

 

“Forbearance Period” means the period beginning on December 31, 2014, and ending
on the earlier of (A) the occurrence of a Termination Event (defined below) or
(B) 5:00 p.m. Dallas time on March 31, 2015.

 

“Possible Financial Defaults” means Borrowers’ failure to comply with the Fixed
Charge Coverage Ratio covenant or minimum EBITDA covenant in Section 6.5(b) and
6.5(c) of the Term Loan and Security Agreement, for the fiscal quarters ended
December 31, 2014, or March 31, 2015, which results in an Event of Default.

 

“Stephen Cope Notes” means those certain promissory notes dated April 7, 2014
executed by Borrower and made payable to Stephen D. Cope in the original
principal amounts of $2,111,951.00 and $408,169.00, together with all renewals,
extensions, modifications, amendments, supplements, restatements and
replacements of, or substitutions for each promissory note.

 

“Termination Event” means, without further action, (A) the occurrence of any
Event of Default (other than the Existing Defaults and Possible Financial
Defaults) after the Fourth Amendment Effective Date under the Term Loan and
Security Agreement or any Other Document; (B) any of the representations and
warranties of Borrowers or any Guarantor under this Amendment were untrue when
made; (C) Borrowers or any Guarantor fail or refuse to comply with any of their
covenants or agreements set forth in the Term Loan and Security Agreement (other
than the Existing Defaults and Possible Financial Defaults), and such
non-compliance is not cured (to the extent such non-compliance is capable of
being cured) within two (2) Business Days following receipt of a written notice
from the Agent; (D) the occurrence of any Adverse Action; (E) Borrowers or any
Guarantor, actively or overtly and/or by written request or permission, take or
direct, solicit, encourage or permit any other Person to take any action in
contravention or frustration of this Amendment; (F) at any time Borrowers fail
to satisfy or comply with any of the Forbearance Benchmarks; or (G) First Lien
Agent has ceased to forbear from commencing or participating in any Enforcement
Action or the forbearance agreement between Borrowers and First Lien is
terminated for any reason.

 



4

 

 

 

3.02 Solely during the Forbearance Period, the Agent and the Lenders agree to
forbear from commencing any Enforcement Action as a result of any Existing
Default or any Possible Financial Defaults, so long as each of the following
conditions, obligations and covenants are satisfied:

 

(a)                Minimum EBITDA. Borrowers shall cause to be maintained
minimum EBITDA, measured monthly on a trailing twelve-months basis, of at least
the applicable amount required as set forth in the following table; provided
that, for purposes of calculating EBITDA, the amount of $2,520,120 paid to
Stephen Cope as a one-time severance payment and expensed in April 2014 shall be
added back to EBITDA, but any other payments that have been or will be made
under the Stephen Cope Notes will not be added back to EBITDA:

 

Applicable Period Applicable Amount For the month ended December 31, 2014 and
each month ended thereafter $5,000,000

 

 

(b)               Fixed Charge Coverage Ratio. Borrowers shall cause to be
maintained a Fixed Charge Coverage Ratio, measured monthly on a trailing
twelve-months basis, of not less than the applicable ratio required as set forth
in the following table; provided that, for purposes of calculating the Fixed
Charge Coverage Ratio, the amount of $2,520,120 paid to Stephen Cope as a
one-time severance payment and expensed in April 2014 shall be added back to
EBITDA but any other payments that have been or will be made under the Stephen
Cope Notes will not be added back to EBITDA:

 

Applicable Period Ratio For the month ended December 31, 2014 and each month
ended thereafter 1.0 to 1.0

 

 



5

 

 

 

(c)                Forbearance Compliance Certificate. Borrowers shall furnish
Agent and Lenders within thirty (30) days after the end of each month a
Forbearance Compliance Certificate, in form and substance reasonably acceptable
to Agent and Lenders, certified by the Borrowers.

 

(d)               Obligation to Immediately Seek Alternative Financing.
Borrowers covenant and agree that they shall (i) immediately and diligently
pursue a financing commitment from a third-party financing source, the proceeds
of which will be used to repay all Obligations (as defined in the First Lien
Loan Agreement), and (ii) deliver a weekly written status report, in form and
content reasonably satisfactory to Agent, regarding the status of all actions
taken to seek a financing commitment, including but not limited to (A) the name
and contact information of each third-party financing source contacted by
Borrowers and their level of interest, (B) copies of all expressions of
interest, letters of intent, term sheets, and commitments received by the
Borrowers from any prospective financing source (subject to customary
limitations on disclosure of fees and pricing), and (C) the anticipated closing
date of any alternative financing.

 

3.03 Upon the expiration or termination of the Forbearance Period, for failure
to comply with the foregoing conditions, or otherwise, Agent on behalf of
Lenders has the right to take any and all remedial actions, including the
Enforcement Actions, available to the Agent under the Term Loan and Security
Agreement, as amended hereby, any Other Document, at law or in equity with
respect to any Existing Default, any Possible Financial Defaults, or any other
Event of Default that may occur after the Fourth Amendment Effective Date.

 

3.04 Notwithstanding Section 3.02 above, the Agent may at any time and from time
to time, whether during or after the Forbearance Period, subject to the
Intercreditor Agreement, as amended:

 

(a)                take any action to preserve its rights in Collateral or to
preserve the future exercise of any remedies, including but not limited to
objecting to or contesting, or supporting any other Person in contesting or
objecting to, in any proceeding, the validity, extent, perfection, priority or
enforceability of any Lien in the Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the Liens
in the Collateral granted to the Agent and the priority and rights between the
Agent and any lenders subordinated to the Agent and Lenders;

 

(b)               prepare and file UCC-l financing statements, mortgage
instruments or other filings or recordings filed or recorded by Agent on behalf
of the Lenders;

 

(c)                take actions to determine the specific items included in the
Collateral and the steps taken to perfect its Liens thereon;

 



6

 

 

 

(d)               notify any Person of the existence of any Existing Default or
other Event of Default and confirm the amount and type of collateral held under
any agreement or arrangement or institute any action or proceeding with respect
to such rights or remedies, but only to preserve the Agent’s and Lenders’ rights
thereunder with respect to any third parties or Borrowers; and

 

(e)                take any other actions not constituting Enforcement Actions.

 

3.05 Borrowers agree that:

 

(a)                their performance under this Amendment will not constitute
(x) any waiver or cure of any Existing Default or any Possible Financial
Default, or (y) the cure or forgiveness or repayment in full of the Obligations
or in any way relieve them of their respective obligations to pay such
Obligations in full;

 

(b)               upon the termination or expiration of the Forbearance Period
for any reason, the Agent may at any time exercise any and all rights and
remedies it may have under the Term Loan and Security Agreement, as amended
hereby, any Other Document, at law or in equity with respect to any Existing
Default, any Possible Financial Default, or any other Event of Default that may
occur after the Fourth Amendment Effective Date, all of which rights and
remedies being hereby reserved; and

 

(c)                neither Agent nor any Lender has made any assurances
concerning (i) any possibility of an extension of the Forbearance Period, (ii)
the manner in which or whether the Existing Defaults may be resolved or (iii)
any additional forbearance, waiver, restructuring or other accommodations.

 

ARTICLE IV

 

effectiveness of amendments AND FORBEARANCE AGREEMENT

 

4.01 Conditions. This Amendment shall be effective on the date each of the
following has been delivered to Agent or performed to Agent and Lenders’
satisfaction (the “Fourth Amendment Effective Date”):

 

(a) this Amendment executed by Borrowers, Agent and Lender;

 

(b) a fully executed Secretary’s Certificate of Borrowers including incumbency
of officers and resolutions of the board of directors approving the terms of
this Amendment, the First Lien Forbearance and Amendment (as defined below);

 

(c) an executed copy of a forbearance agreement and amendment to the First Lien
Loan Agreement (the “First Lien Forbearance and Amendment”) in form and
substance satisfactory to Agent and Lender in all respects, and which, among
other things, (i) modifies the stated maturity date under the First Lien Loan
Agreement to no earlier than March 31, 2015, and (ii) provides for the agreement
by the First Lien Agent to forbear from commencing any Enforcement Action (as
defined in the First Lien Forbearance and Amendment) under the First Lien Loan
Agreement, or otherwise, as a result of any Existing Default, any Possible
Financial Defaults or otherwise, and pursuant to which First Lien Agent is
forbearing from commencing or participating in any Enforcement Action; and

 

 



7

 

 

 

(d) a fully executed amended confidential Letter Agreement dated of even date
herewith between Borrowers and Agent.

 

ARTICLE V

 

RATIFICATIONS, RELEASE, REPRESENTATIONS AND WARRANTIES

 

5.01 Ratifications; Scope of Agreement. Except as specifically amended by this
Amendment, the Term Loan and Security Agreement, and Other Documents are
unchanged and continue in full force and effect and are valid, binding and
enforceable against Borrowers in accordance with their respective terms.
Borrowers hereby ratify and affirm their respective obligations under the Term
Loan and Security Agreement and Other Documents, as amended herein.

 

5.02 [Intentionally Omitted.]

 

5.03 Scope of Agreement; RELEASE. Except as specifically amended and/or waived
by this Amendment, the Term Loan and Security Agreement and Other Documents are
unchanged and continue in full force and effect and are valid, binding and
enforceable against Borrowers in accordance with their respective terms.
Borrowers hereby acknowledge as of the date hereof that they have no knowledge
of any action, claim, CROSS COMPLAINT, DEFENSE, COUNterCLAIM, OFFSET, demaND,
cause of action, judgment, execution, suit, debt, liability, cost, damage,
expense or other obligation of any kind or nature whatsoever that can be
asserted by them against Agent or any Lender or to reduce or eliminate all or
any part of their liability to repay any TERM LOANS under the Term Loan and
Security Agreement, as amended hereby, or the other documents or to seek
affirmative relief or damages of any kind or nature from Lenders or Agent. For
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Borrower, for itself and its successors and assigns, fully
and without reserve, hereby FOREVER releases, disclaims, and DISCHARGES EACH
Agent or any Lender, its respective successors and assigns, and their respective
directors, officers, affiliates, attorneys, employees, TRustees, representatives
and agents (COLLECTIVELY, THE “RELEASED PARTIES” and INDIVIDUALLY, A “RELEASED
PARTY”) FROM any AND all actions, claims, CROSS COMPLAINTS, DEFENSES,
COUNTERCLAIMS, OFFSETS, demands, causes of action, judgments, executions, suits,
debts, liabilities, costs, damages, expenses or other obligations of any kind
and nature whatsoever, known or unknown, direct and/or indirect, at law or in
equity, whether now existing or hereafter asserted (INCLUDING, WITHOUT
LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH
RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), whatsoever in each case
existing as of the date hereof, or which may hereafter accrue solely to the
extent regarding any actions or facts occurring prior to the date hereof.

 

 



8

 

 

 

5.04 Representations and Warranties. Borrowers jointly and severally represent
and warrant to Agent and Lenders that (a) they possess all requisite company or
corporate power and authority to execute, deliver and comply with the terms of
this Amendment, (b) this Amendment has been duly authorized and approved by all
requisite company or corporate action on the part of each Borrower, (c) no other
consent of any individual or entity (other than Agent and Lender and the First
Lien Agent and First Lien Lenders to the extent required by the Intercreditor
Agreement) is required for this Amendment to be effective, (d) the execution and
delivery of this Amendment does not violate the organizational documents of any
Borrower, (e) the representations and warranties in the Term Loan and Security
Agreement and each Other Document to which each Borrower is a party are true and
correct in all material respects on and as of the date of this Amendment as
though made on the date of this Amendment (except to the extent that such
representations and warranties speak to a specific date), (f) each Borrower is
in compliance with all covenants and agreements contained in the Term Loan and
Security Agreement and each Other Document to which it is a party (except for
the Existing Defaults), and (g) no Default or Event of Default has occurred and
is continuing (except for the Existing Defaults). The representations and
warranties made in this Amendment shall survive the execution and delivery of
this Amendment. No investigation by Agent or Lender is required for Agent or
Lender to rely on the representations and warranties in this Amendment.

 

ARTICLE VI

 

COVENANTS AND CONSENT

 

6.01 Cost Reduction Plan. Borrowers shall at all times continue to comply with
the provisions of the 2015 cost reduction plan approved by the board of
directors of Empeiria (and a copy of which has been delivered to Agent on or
prior to the date hereof). Borrowers shall promptly notify Agent of any
modifications to such 2015 cost reduction plan which are subsequently approved
by the board of directors of Empeiria.

 

6.02 Consent to Amendment. Agent and Lenders hereby consent to the execution and
delivery of the First Lien Forbearance and Amendment in the final form provided
to Agent on the date hereof.

 

ARTICLE VII

 

Miscellaneous

 

7.01 No Waiver of Defaults. Except as expressly set forth herein, this Amendment
does not constitute (i) a waiver of, or a consent to, (A) any provision of any
Term Loan and Security Agreement or any Other Document not expressly referred to
in this Amendment, or (B) any present or future violation of, or default under,
any provision of the Term Loan and Security Agreement or Other Documents, or
(ii) a waiver of Agent or Lender’s right to insist upon future compliance with
each term, covenant, condition and provision of the Term Loan and Security
Agreement or Other Documents.

 

 



9

 

 

 

7.02 Form. Each agreement, document, instrument or other writing to be furnished
to Agent under any provision of this Amendment must be in form and, in substance
reasonably satisfactory to Agent.

 

7.03 Headings. The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Term Loan and Security Agreement, or the Other Documents.

 

7.04 Costs, Expenses and Attorneys’ Fees. Borrowers jointly and severally agree
to pay or reimburse Agent and Lender on demand for all its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, and execution of this Amendment and other documents executed in
connection therewith, including, without limitation, the reasonable fees and
disbursements of Agent and Lender’s counsel.

 

7.05 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors, assigns,
heirs and legal representatives, as applicable.

 

7.06 Multiple Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one and the
same instrument. This Amendment may be transmitted and signed by facsimile,
portable document format (PDF), and other electronic means. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on
Borrowers, Agent and Lender.

 

7.06 Governing Law. This Amendment must be construed, and its performance
enforced, under Texas law.

 

7.07 Entirety. This Amendment, the Term Loan and Security Agreement and the
Other Documents (as amended hereby) represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements by the Parties. There are no unwritten oral
agreements among the Parties.

 

 

[Signatures are on the following pages]

 



10

 

 

 

IN WITNESS WHEREOF, this Amendment is executed by each of the undersigned as of
the date first written above.

 

BORROWERS:

 

INTEGRATED DRILLING EQUIPMENT, LLC

 

 

By:  /s/ Norman Michael Dion

Name: Norman Michael Dion

Title: Chief Financial Officer

 

 

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC

 

 

By:  /s/ Norman Michael Dion

Name: Norman Michael Dion

Title: Chief Financial Officer

 

 

Integrated Drilling Equipment Holdings Corp.,

formerly known as Empeiria Acquisition Corp.

 

 

By:  /s/ Norman Michael Dion

Name: Norman Michael Dion

Title: Chief Financial Officer

 

 

 

 

 



Signature Page to Fourth Amendment to Term Loan and

Security Agreement and Forbearance Agreement



 

 

 

 

 

 

AGENT AND LENDERS:



ELM PARK CAPITAL MANAGEMENT, LLC as Agent

 

 



By:  /s/ Charles Winograd



Name: Charles Winograd 

Title: Authorized Signatory

 

 

ELM PARK CREDIT OPPORTUNITIES FUND, L.P., as a Lender

 

 

By:  /s/ Charles Winograd



Name: Charles Winograd 

Title: Authorized Signatory

 



 

ELM PARK CREDIT OPPORTUNITIES FUND (CANADA), L.P., as a Lender

 

 



By:  /s/ Charles Winograd  

Name: Charles Winograd



Title: Authorized Signatory

 

 

 

 



Signature Page to Fourth Amendment to Term Loan and

Security Agreement and Forbearance Agreement 



 

 

 

